Citation Nr: 0416717	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.   

2.  Entitlement to service connection for a lumbar spine 
disability.   

3.  Entitlement to service connection for blisters on the 
ears.   

4.  Entitlement to service connection for bilateral hearing 
loss.   

5.  Entitlement to service connection for bilateral knee 
disability.  

(The issues of service connection for residuals of a head 
injury with headaches, PTSD, and incontinence, and a higher 
rating for chronic cervicitis are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1984 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The issue of service connection for 
uterine dysplasia was originally appealed.  A July 1998 RO 
decision granted service connection for chronic cervicitis 
which had previously been identified as uterine dysplasia.  
Therefore, the issue of service connection for uterine 
dysplasia is moot.  

The veteran testified at a Travel Board hearing in March 
1998, and a videoconference hearing in July 2003.  The issues 
addressed in both hearings, service connection for an eye 
disability, a lumbar spine disability, blisters on the ears, 
bilateral hearing loss, and a bilateral knee disability, are 
included in this decision.  The matters of service connection 
for sinusitis, cardiac disability, periodontal disease and 
basic eligibility for outpatient dental treatment were 
mentioned at the March 1998 hearing, but are not developed 
for appellate review and will not be addressed by the Board.   

The issues of service connection for an eye disability, a 
lumbar spine disability, and a bilateral knee disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on her part.  


FINDINGS OF FACT

1.  Residuals of blisters on the ears were not shown in 
service or after service.  

2.  Bilateral hearing loss of service onset is not present.  


CONCLUSIONS OF LAW

1.  Residuals of blisters on the ears were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence dated before and after the rating 
decision, the rating decision itself, the statement of the 
case, a supplemental statement of the case, and two Board 
hearings, the veteran has been informed of the evidence 
necessary to substantiate her claim for service connection 
for blisters on the ears and bilateral hearing loss.  She has 
been informed of her and VA's respective obligations to 
obtain different types of evidence, including her 
responsibility to submit information and evidence in her 
possession.  Identified relevant medical records have been 
obtained, and a VA examination has been conducted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran contends that she was exposed to a gas during a 
training exercise which caused blisters to develop on her 
ears.  She also believes that this incident caused bilateral 
hearing loss.  She says that she initially noticed difficulty 
hearing in service. 

Service medical records do not show any complaints of hearing 
loss or blisters on the ears.  In June 1986, she complained 
of pain in the right ear for 7 to 10 days.  She said that 
while cleaning her ears that morning, a large fleck of 
"dried blood" came out.  She said she had no decreased 
hearing.  Examination was normal, and the assessment was 
probable old trauma secondary to cleaning with a bobby pin.  

On the report of medical history prepared in connection with 
the separation examination in December 1987, the veteran did 
not mention any complaints regarding her ears or hearing 
loss.  An audiology test disclosed pure tone thresholds at 
the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 
10, 5, 0, 5, and 5 decibels in the right ear.  Corresponding 
thresholds in the left ear were 5, 5, 5, 5, and 5 decibels.  

On an examination for retention in the reserves conducted in 
August 1988, an audiology test disclosed pure tone thresholds 
at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
of 5, 5, 5, 5, and 5 decibels in the right ear.  
Corresponding thresholds in the left ear were 0, 0, 0, 0, and 
0 decibels.  

On a VA examination in January 1996, the veteran said that 
she had been exposed to a gas in service, which had caused 
severe blisters on her ears and eardrums.  She had noticed 
hearing loss ever since.  On examination, the tympanic 
membranes were clear without any significant scarring.  

A VA audiology examination was conducted in January 1996.  
Pure tone thresholds at the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz were 25, 30, 15, 20, and 25 decibels in 
the right ear.  Corresponding thresholds in the left ear were 
25, 15, 10, 10, and 15 decibels.  Speech recognition score 
was 34 percent in the right ear and 32 percent in the left 
ear.  The examiner stated that the speech tests were felt to 
be invalid; that her behavior during that portion of the 
examination was exaggerated and inconsistent; and that the 
results should not be used for rating.   

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records do not show blisters on the ears in 
service, nor have any residuals of blisters on the ears been 
shown since service.  Without a disability, there can be no 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997).  Likewise, a hearing loss disability, as defined for 
VA purposes, was not shown during service, or on two 
examinations after service, in 1988 and in 1996.  While the 
speech recognition scores in 1996 disclosed a hearing loss, 
the examiner said the findings were not reliable, and, in any 
event, there is no competent evidence to relate any such 
hearing loss to service.  In this regard, the veteran, as a 
layperson, has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

In sum, the evidence establishes that any blisters on or in 
the ears the veteran may have had in service healed without 
demonstrable residuals prior to separation.  Bilateral 
hearing loss has not been clinically shown by competent, 
credible evidence.  The preponderance of the evidence is 
against the claims for service connection for blisters on the 
ears and bilateral hearing loss.  Thus, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for blisters on the ears is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to the remaining 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.  

2.  The RO should contact the Orlando VA 
Medical Center and request all records 
relating to treatment of the veteran from 
July 2003 until the present and contact 
the Tampa VA Medical Center and request 
all records relating to treatment of the 
veteran from June 2003 until the present.  

3.  The veteran should be afforded a VA 
eye examination to determine the 
existence and etiology of any currently 
manifested eye disability.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer a diagnosis(es) of any eye 
disabilities currently present.  Any 
refractive errors should be identified as 
such.  If current eye disability (not a 
refractive error)is identified the 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that currently manifested eye 
disability is related to the veteran's 
active service.  If a relationship 
between any currently manifested eye 
disability and her active service cannot 
be made on a medical basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested lumbar spine and bilateral 
knee disabilities.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
The examiner is requested to offer an 
opinion as to whether the veteran 
currently has lumbar spine or bilateral 
knee disabilities.  If lumbar spine or 
bilateral knee disabilities are 
identified the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any currently 
manifested lumbar spine disability or 
bilateral knee disabilities are related 
to the veteran's active service.  If a 
relationship between any currently 
identified lumbar spine disability or 
bilateral knee disability and her active 
service cannot be made on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any determination remains unfavorable, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
	THOMAS J. DANNAHER	KAY D. HUDSON
	Veterans Law Judge,	Acting Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals

		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



